AO 245B (CASDRev. 08/13) Judgment in a Criminal Case

 

_UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA | JUDGMENT IN A CRIMINAL CASE
- Y¥, (For Offenses Committed On or After November 1, 1987)
ERIK BARNETT BENSON

Case Number: 18CR3615-JLS

ALEXANDER FUQUA
Defendant’s Attorney

REGISTRATION NO. 73833298 — | FI LE D

Li -
FEB 2 7 2020

CLERR vo GIST iCT COURT

i STRICT OF CALIFORNIA
L] was found guilty on count(s) SQUTHERS Bis cons |

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

pleaded guilty to count(s) 3 of the Superseding Information

 

 

 

 

 

 

 

 

 

Count
Title & Section Nature of Offense Number(s
18 USC 111(a@\{1) Simple Assault (Misdemeanor) 3
The defendant is sentenced as provided in pages 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
><] Count(s) (remaining) are dismissed on the motion of the United States,
_ Assessment: $10 imposed
Li -JVTA Assessment: $
J Fine waived CI -Forfeiture pursuant to order filed , included herein. |

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30.days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

February 21, 2020

Date of Imposition of Se

   
 

aX

JL wun
HON. JANIS L. —”

UNITED STATES DISTRICT JUDGE

19CR0790-JLS

 
!

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: ERIK BARNETT BENSON ; Judgment - Page 2 of 3
CASE NUMBER: 18CR3615-JLS

PROBATION

The defendant is hereby sentenced to probation for a term of:
5 years

The defendant shall report to the probation office within 72 hours from the date of sentencing.
The defendant shall not commit another-federal, state or local crime.
For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests _
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.

q The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse, (Check, if applicable.)

& The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

o The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

oO seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, isa student, or was convicted of a qualifying offense. (Check if applicable.)

(1 The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of prebation that the defendant pay any such fine
or restitution in accordance with the Schedule of Payments set forth in this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF PROBATION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4} the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or

’ any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shalt not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home. or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

11} the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12} the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shali permit the probation officer to make such notifications and t to confirm the defendant’s compliance
with such notification requirement.

19CR0790-JLS

 

 
~ AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: ERIK BARNETT BENSON Judgment - Page 3 of 3
CASE NUMBER: 18CR3615-JLS

1.

SPECIAL CONDITIONS OF SUPERVISION

Be monitored while under supervision with location monitoring technology at the discretion of the
probation officer, which shall be utilized for the purposes of verifying compliance with any court-
imposed condition of supervision. The offender shall pay all or part of the costs of location monitoring
based on their ability to pay as directed by the court and/or probation officer.

Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18

U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer. Failure to submit to a search may be grounds for
revocation of release. The offender must warn any other occupants that the premises may be subject to
searches pursuant to this condition.

An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the offender has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

Participate in a program of mental health treatment as directed by the probation officer, take all
medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission. The court authorizes the release of the presentence report and available psychological

evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal.

release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based
on ability to pay.

4. Not possess any firearm, explosive device or other dangerous weapon

19CR0790-ILS

 

 

 
